PER CURIAM:
Teresa Mays appeals the district court’s order denying her 18 U.S.C. § 3582(c)(2) (2000) motion for sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Mays, No. 0:97-cr-00105-CMC-1 (D.S.C. Apr. 24, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.